DETAILED ACTION


Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered.
 
2.	Claims 1, 4-6, 8-12, 14-18, 20 and 22 are pending.
	Claims 1, 4-6, 8-12, 14-18, 20 and 22 are examined on the merits, with species, B. neoadjuvant treatment includes chemotherapy.


Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1, 4-6, 8-12, 14-18, 20 and 22 under 35 U.S.C. 103 as being unpatentable over Ellis et al. (Journal of Clinical Oncology 29(7s): TPS102, 2011), and further in view of Berry et al., US 2012/0107302 A1 (published May 3, 2012/ IDS reference #192 submitted November 8, 2018) and Pohlmann et al., US 2012/0201820 A1 (published August 9, 2012) is maintained.





New Grounds of Rejection
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4-6, 8-12, 14-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (Journal of Clinical Oncology 29(7s): TPS102, 2011), and further in view of Thompson et al. (Annals of Oncology 23 (Supplement 10): x231-x236, 2012), Berry et al., .
	In anticipation of a forthcoming rejection and the Remarks filed July 20, 2021 traversing currently the withdrawn 103 rejection, the Examiner responds herein. Applicants assert the requirements for establishing a proper obviousness type rejection, restate their claim language and state “[n]one of the references, viewed individually or in combination, would motivate one of skill in the art to arrive at the claimed treatment of the claimed patient population”, see paragraph bridging pages 5 and 6 of the Remarks submitted July 20, 2021.  Applicants conclude that line of argument with “to the extent the Office is asserting that it would have been “obvious to try” to modify Ellis in view of the ‘820 [Pohlman] and ‘302 [Berry] applications”, Applicant respectfully submits that such an assertion necessarily fails as “obvious to try” rationales are only appropriate when, unlike the instant context, there exist “predictable solutions.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 402 (2007)”, see page 6 of the Remarks.  
	Applicants point out a particular statement within the instant rejection and on page 5 of the Final Action mailed April 20, 2021, “…Ellis further teaches neoadjuvant/adjuvant treatment protocols…”, see page 6 of the Remarks. Applicants argue Ellis does not teach such “[b]ecause 
neoadjuvant treatment refers to pre-surgical treatment and adjuvant treatment refers to post-surgical treatment, the fact that Ellis expressly excludes patients that are candidates for surgery, indicates that treatments described therein are not “neoadjuvant/adjuvant treatment protocols.” Specifically, Ellis refers to a phase III study entitled MARIANNE (NCT01120184). The MARIANNE study is a phase III study to evaluate the efficacy and safety of T-DM1 with pertuzumab as a treatment for patients that are not candidates for surgery, either because their disease is metastatic or because their non-metastatic disease (“recurrent or progressive  disease”) “must not be amenable to resection with curative intent.” , see last paragraph on page 6.
	Applicants conclude arguments averring secondary references, Berry and Pohlman do not remedy the alleged deficiency of the primary reference, see page 7.  Specifically stating Berry fails to disclose or suggest neoadjuvant treatment, adjuvant treatment, or definitive surgery and Pohlman is entirely focused on antibodies reactive with a specific epitope, while teaching these antibodies in combination with other treatments including T-DMI and pertuzumab, see pages 7 and 8 of the Remarks.  Applicants contend even with these teachings there is no motivation to modify the teachings of Ellis and combine the teachings al all three references to arrive at the claimed invention, see page 8.  Applicants’ points of view and arguments have been carefully considered, but fail to persuade.
	Foremost, Ellis does teach protocols that can reasonably be regarded as neoadjuvant, as well as adjuvant treatment protocols given the different time points of administration.  Ellis does teach trastuzumab-DM1 (T-DM1) with pertuzumab (P) as a first-line treatment, meaning treatment given before any other treatment.  This is regarded as neoadjuvant treatment.  And while Applicants’ arguments note the particular patient population of record in the primary reference, one of ordinary skill in the art would reasonably regard such as indicating in Thompson that this patient population (HER2-positive primary breast cancer) did benefit from neoadjuvant conditions.
	As noted herein, the rationale for the course of treatment for this specific patient population is taught and set forth with the combination of references herein.  Moreover, the “expectation of success need only be reasonable, not absolute.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007).
Moreover, “where the general conditions of a claim are disclosed in the prior art,
it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
For these reasons herein and the reasons of record the rejection is made.
Ellis teaches a phase III, randomized study of trastuzumab-DM1 (T-DM1) with pertuzumab (P) for first-line treatment of HER2-positive, progressive, or recurrent locally advanced or metastatic breast cancer (MBC) without chemotherapy, see Title; and Methods. Ellis further teaches neoadjuvant/ adjuvant treatment protocols wherein they comprise infusion T-DMI at a dose 3.6 mg/kg every 3 weeks and infusion of pertuzumab at a loading dose of 840mg at a dose of 420mg every 3 weeks thereafter, see Methods.  An arm of the study reads on the sole administration of T-DM1 with pertuzumab, see Ellis, Methods, lines 10 and 11; and Exhibit A, page 3.
Applicants' claims 9-11, 17 and 18 recite wherein clauses, which have been given proper weight.  However, they do not recite any additional active method steps, but simply state a characterization or conclusion.
Ellis does not teach the method for breast cancer treatment comprising removing breast cancer by definitive surgery followed with the administration of an antibody-containing adjuvant treatment consisting of concurrently administered T-DMI, pertuzumab and in the absence of chemotherapy comprising a taxane and the dosing schedule limitations recited in claim 16.   
However, Thompson et al. (Annals of Oncology 23 (Supplement 10): x231-x236, 2012) teaches the preferred and traditional means of treating breast cancer is to implement neoadjuvant treatment prior to performing surgery, page x231, as well as entire document. Berry teaches administering T-DMI with a chemotherapeutic agent, such as pertuzumab, doxorubicin, epirubicin, 5-fluorouracil (5-FU), cyclophosphamide, see page 5, sections 0069 and 0070; page 6, section 00752; page 21, sections 0201; page 22, sections 0203-0206, 0210 and 0211; and page 25, Example 4. Berry also teaches observing dosages and formulations of T-DMI and pertuzumab in order to determine dose-limiting toxicity (DLT), see page 25, section 0253-page 26, section 0268.
Furthermore, Pohlmann teaches breast cancer treatment that includes not only anti-tumor antibodies, but curative surgery, see page 6, section 0059; page 7, section 0067 and 0069; and page 8, sections 0088-0092.  “Curative surgery includes resection in which all or part of cancerous tissue is physically removed, excised, and/or destroyed”, see page 8, section 0091. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to arrive at the specified treatment and dosing regimen. Adjustment of the dosing schedule would be within the purview of the clinician/ scientist and reasonable to implement in order to reasonably to arrive at best clinical outcome, see all references in their entireties with particularity, Berry, page 22; and Pohlmann page 18, section 0190.   
One of ordinary skill in the art would not have been dissuaded from following the teachings of the primary reference, Ellis, administering first-line treatment. It is known that it is advantageous to “downstage” the disease or reduce the size of the tumor, thereby possibly obviating the need for surgery, deferring surgery, qualifying breast cancer patients as candidates for surgical resection, potentially reducing the extent of surgery sometimes resulting in a lower mastectomy rate and conserving more of the breast tissue, see Thompson abstract, Introduction and Neoadjuvant sections on page x231; and paragraph bridging pages x232 and x233.  
Furthermore, one of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references that a combination of therapeutic agents for cancer treatment is effective, the neoadjuvant approach with dual targeting of the HER2 signalling pathway [has] demonstrable benefit, as well as additional “[t]reatments with therapeutic antibodies may increase the resectability of the tumor due to shrinkage at the margins or by elimination of certain particular invasive portions”, see Pohlman, page 7, section 0069 and section VI.; Thompson, HER…section beginning on page x233; and all references in their entirety.



8.	Claims 1, 4-6, 8-12, 14-18, 20 and 22 under 35 U.S.C. 103 are rejected as being unpatentable over ClinicalTrials (Identifier: NCT01120184) pages 1-13, publically available May 10, 2010), and further in view of Thompson et al. (Annals of Oncology 23 (Supplement 10): x231-x236, 2012), Berry et al., US 2012/0107302 A1 (published May 3, 2012/ IDS reference #192 submitted November 8, 2018) and Pohlmann et al., US 2012/0201820 A1 (published August 9, 2012). 
In anticipation of a forthcoming rejection and the Remarks filed July 20, 2021 traversing currently the withdrawn 103 rejection, the Examiner responds herein.  Applicants’ arguments are the same as stated in the first cited pending 103. Applicants assert the requirements for establishing a proper obviousness type rejection, restate their claim language and state the references, viewed individually or in combination, would motivate one of skill in the art to arrive at the claimed treatment of the claimed patient population, see paragraph bridging pages 8 and 9 of the Remarks submitted July 20, 2021.  Applicants conclude that line of argument with to the extent the Office is asserting that it would have been “obvious to try” to modify NCT01120184 in view of the ‘820 [Pohlman] and ‘302 [Berry] applications, Applicant respectfully submits that such an assertion necessarily fails as “obvious to try” rationales are only appropriate when, unlike the instant context, there exist “predictable solutions.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 402 (2007)”, see pages 6, 8 and 9 of the Remarks. Applicants’ points of view and arguments have been carefully considered, but fail to persuade.
Foremost, NCT01120184 does teach protocols that can reasonably be regarded as neoadjuvant, as well as adjuvant treatment protocols given the different time points of administration.  NCT01120184 does teach trastuzumab-DM1 (T-DM1) with pertuzumab (P) as a first-line treatment, meaning treatment given before any other treatment.  This is regarded as neoadjuvant treatment.  And while Applicants’ arguments note the particular patient population of record in the primary reference, one of ordinary skill in the art would reasonably regard such as indicating in Thompson that this patient population (HER2-positive primary breast cancer) did benefit from neoadjuvant conditions.
	As noted herein, the rationale for the course of treatment for this specific patient population is taught and set forth with the combination of references herein.  Moreover, the “expectation of success need only be reasonable, not absolute.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007).
Moreover, “where the general conditions of a claim are disclosed in the prior art,
it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  For these reasons herein and the reasons of record the rejection is made.
ClinicalTrials teaches a method of administering trastuzumab emtansine (T-DM1) plus pertuzumab in patients with metastatic breast cancer, see title on page 1.  “Trastuzumab emtansine was administered as 3.6 mg/kg via IV infusion, following completion of the pertuzumab IV infusion, on Day 1 of each 3-week cycle. Pertuzumab was given as 840 mg IV on Day 1 of Cycle 1, then 420 mg IV on Day 1 of each subsequent 3-week cycle.”, see page 3. 
Applicants' claims 9-11, 17 and 18 recite wherein clauses, which have been given its proper weight.  However, they do not recite any additional active method steps, but simply state a characterization or conclusion.
Clinical Trials does not teach the method for breast cancer treatment comprising removing breast cancer by definitive surgery followed with the administration of an antibody-containing adjuvant treatment consists of concurrently administered T-DMI, pertuzumab and in the absence of chemotherapy comprising a taxane and the dosing schedule limitations recited in claim 16.   
However, Thompson et al. (Annals of Oncology 23 (Supplement 10): x231-x236, 2012) teaches the preferred and traditional means of treating breast cancer is to implement neoadjuvant treatment prior to performing surgery, page x231, as well as entire document. Berry teaches administering T-DMI with a chemotherapeutic agent, such as pertuzumab, doxorubicin, epirubicin, 5-fluorouracil (5-FU), cyclophosphamide, see page 5, sections 0069 and 0070; page 6, section 00752; page 21, sections 0201; page 22, sections 0203-0206, 0210 and 0211; and page 25, Example 4. Berry also teaches observing dosages and formulations of T-DMI and pertuzumab in order to determine dose-limiting toxicity (DLT), see page 25, section 0253-page 26, section 0268.
Furthermore, Pohlmann teaches breast cancer treatment that includes not only anti-tumor antibodies, but curative surgery, see page 6, section 0059; page 7, section 0067 and 0069; and page 8, sections 0088-0092.  “Curative surgery includes resection in which all or part of cancerous tissue is physically removed, excised, and/or destroyed”, see page 8, section 0091. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to arrive at the specified treatment and dosing regimen. Adjustment of the dosing schedule would be within the purview of the clinician/ scientist and reasonable to implement in order to reasonably to arrive at best clinical outcome, see all references in their entireties with particularity, Berry, page 22; and Pohlmann page 18, section 0190.   
One of ordinary skill in the art would not have been dissuaded from following the teachings of the primary reference, Ellis, administering first-line treatment. It is known that it is advantageous to “downstage” the disease or reduce the size of the tumor, thereby possibly obviating the need for surgery, deferring surgery, qualifying breast cancer patients as candidates for surgical resection, potentially reducing the extent of surgery sometimes resulting in a lower mastectomy rate and conserving more of the breast tissue, see Thompson abstract, Introduction and Neoadjuvant sections on page x231; and paragraph bridging pages x232 and x233.  
Furthermore, one of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references that a combination of therapeutic agents for cancer treatment is effective, the neoadjuvant approach with dual targeting of the HER2 signalling pathway [has] demonstrable benefit, as well as additional “[t]reatments with therapeutic antibodies may increase the resectability of the tumor due to shrinkage at the margins or by elimination of certain particular invasive portions”, see Pohlman, page 7, section 0069 and section VI.; Thompson, HER…section beginning on page x233; and all references in their entirety.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evenings.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
04 November 2021
/Alana Harris Dent/
Primary Examiner, Art Unit 1643